          Case 1:20-cr-00674-NRB Document 11 Filed 02/18/21 Page 1 of 1



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007




                                                      February 18, 2021

 BY ECF                                                   Application granted. Speedy Trial
                                                          Time excluded until March 1, 2021.
 The Honorable Naomi Reice Buchwald
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007
                                                          Dated: New York, New York
       Re:     United States v. Quaysean Cannonier,              February 18, 2021
               20 Cr. 674 (NRB)

Dear Judge Buchwald:

       The Government writes to respectfully request that time be excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), between today and March 1, 2021, the date of the next
conference in the above-captioned matter. The Government submits that the ends of justice
served by an exclusion of the time outweigh the best interests of the public and the defendant in a
speedy trial because it will allow for the defendant to continue his review of the discovery
materials in this case and for the parties to discuss a potential pretrial disposition of this matter.
Counsel for the defendant has consented to this exclusion of time.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                                By:
                                                      Alexandra N. Rothman
                                                      Assistant United States Attorney
                                                      (212) 637-2580

cc:    Defense counsel (by ECF)
